        Case: 3:17-cv-00171-wmc Document #: 23 Filed: 05/29/20 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

GERALD O. ORTON,

        Petitioner,
                                                      Case No. 17-cv-171-wmc
   v.

RANDALL R. HEPP,

        Respondent.


                           JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered denying Gerald

Orton’s application for a writ of habeas corpus under 28 U.S.C. § 2254 and

dismissing this petition with prejudice.

        /s/                                                     5/29/2020
        Peter Oppeneer, Clerk of Court                          Date
